DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: 
A method for controlling an internal combustion engine system, 
wherein the internal combustion engine system is provided with an air intake duct, an exhaust gas duct and an exhaust gas recirculation (EGR) system, 
wherein the EGR system comprises an EGR conduit that fluidly connects the exhaust duct and the intake duct, 
and wherein a gas feeding device in a form of a positive displacement pump is arranged in the EGR conduit, said gas feeding device being configured to feed exhaust gas from the exhaust duct to the intake duct during operation of the engine system, characterized in that the method comprises the step of: 
detecting a risk of freezing of condensed water in the EGR conduit, 
detecting non-operation of moving parts of the gas feeding device, 
and, in case such a risk is detected and the moving parts of the gas feeding device is not in operation, operating the gas feeding device to pump the condensed water out by the moving parts of the gas feeding device.
Sato (U.S. Pat 6435166), Dudar (U.S. 2019/0257231A1), and Morishima (U.S. 2003/023226A1) are considered the closest prior art.  Sato discloses methods for controlling a roots type blower (i.e. positive displacement pump) located in an EGR duct that connects an engine intake manifold and exhaust manifold in order to remove built-up soot/contaminants in the EGR duct.  However, Sato does not teach or suggest start/stop/control of the blower based on condensation level and/or a risk of freezing of condensation.  Dudar discloses “Methods and systems are provided for removing moisture from an engine exhaust system. In one example, a method includes, during a vehicle key-off condition, in response to a higher than threshold exhaust moisture level and a lower than threshold engine run time during an immediately prior drive cycle, operating an electric air compressor to remove the moisture accumulated in the exhaust manifold.” (Abstract).  However, Dudar does not disclose a positive displacement pump arranged in an EGR duct, nor start/stop/control of the blower based on condensation level and/or a risk of freezing of condensed water, as-claimed.  Morishima discloses methods and apparatus for preventing the freezing of condensate in a fuel-cell system for an electric vehicle.  Specifically, Fig. 3 discloses a method for preventing of freezing of condensate within the system (Fig. 1) by selectively operating an “off-gas pump 16”.  However, Morishima does not disclose an EGR system for an internal combustion engine.
Therefore the cited prior art, considered separately or together fails to explicitly teach or suggest each and every limitation of the claim as indicated above.
Dependent Claims 2-18 are allowable for at least the reasons presented above with respect to Claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747